Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 15, 2022 has been entered.
Claims 1, 4, and 6-29 are currently pending.
The previous objections to claims 1 and 23 have been withdrawn due to the corrections made in the 4/15/22 amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support assembly” in claims 19 and 20.  It is noted claims 21-22 further define the support assembly as comprising a helical coil disposed along a length of the catheter body and thus provide sufficient structure and no longer invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-3, 5, and 30 are objected to because of the following informalities:  There is a strike through deleting the body of the entire claim.  However, the status indicator states “previously withdrawn”.  The Examiner suggests amending the status indicator to recite “canceled” to clarify the claims are deleted and no longer pending.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-10, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molaei (US 2014/0128905, hereinafter “Molaei”), as evidenced by Ferrera et al. (US 2011/0319917, hereinafter “Ferrera”).  Molaei discloses the invention substantially as claimed including a system for retrieval of a clot or foreign body from within a vessel (Figs 14A-C; para [0005]), the system comprising: 
	a retrieval assembly comprising an elongate wire (140) and a distal member (50) coupled to a distal tip of the distal end of the elongate wire (Figs 1 and 14A-C); wherein the distal member (50) of the retrieval assembly comprises a plurality of substantially elliptical (struts may have elliptical cross section – para [0038, 0051]) wire elements (struts 58 or 68) coupled to the distal end of the elongate wire, each of the plurality of wire elements is configured to be deployed in a constrained (Fig 14A), partially expanded (partial expansion state existing between Figs 14A and 14B), and fully expanded (Fig 14B) configurations; 
	wherein, in at least one of the partially and fully expanded configurations, the plurality of wire elements forms a framework having a substantially spheroid shape (Fig 14B; para [0006]); 	wherein in the constrained configuration (Fig 14A), each of the wire elements is in a compressed state such that a length of each of the wire elements is substantially parallel with a longitudinal axis of the elongate wire (substantially parallel to collapse to fit within catheter 144); 	an aspiration catheter (144) comprising an elongate tubular body having proximal and distal ends and a lumen extending there between, the lumen having an inner diameter sized to receive the retrieval assembly within and further allow coaxial movement of the retrieval assembly relative to the tubular body when the distal member of the retrieval assembly is in at least one of the constrained, partially expanded, and fully expanded configurations (Figs 14A-C; para [0082] – “Suction, aspiration, or negative pressure may be provided as thrombus 142 is brought near distal opening 150, to facilitate capture of thrombus 142 within catheter 144”); 
	wherein, in at least the partially expanded configuration, the distal member of the retrieval device is configured to engage and macerate a clot or foreign body within a cerebral artery (a user is fully capable of operating the device within a cerebral artery to engage a clot and break up, or macerate, the clot depending on the size of the clot, in a partially deployed state, including the state shown in Fig 14B and/or the expansion state between that shown in Figs 14A and 14B) by expanding through the clot or foreign body - Figs 14A-B - and/or through repeatedly expanding and collapsing the device (para [0082]); (And as evidenced by Ferrera, who teaches a similar device expandable through a clot – Figs 61A-C, “The device can then be resheathed and unsheathed one or more times to break up, or macerate, at least a portion of the clot.” – para [0131].  The Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Molaei teaches the same claimed structure and discloses the device may be repeatedly expanded and collapsed and thus is fully capable of engaging and macerating a clot as claimed.)


	and wherein a distal tip of the distal end of the aspiration catheter (144) is configured to make contact with at least a portion of the engaged clot or foreign body upon movement of the distal member towards the distal tip (the distal tip of the catheter is fully capable of contacting the clot when manipulated as claimed depending on the size of the clot), the aspiration catheter being configured to communicate a vacuum along the length of the lumen from the proximal end to the distal tip to provide a suction force to the engaged clot or foreign body so as to capture the clot or foreign body for removal from within the cerebral artery, thereby restoring blood flow through the cerebral artery (para [0082]; fully capable of being used in a cerebral artery).
	However, Molaei fails to disclose the particular dimensions of the elongate wire.  Molaei does teach the diameter of the distal member (“waist”) when contracted may be from about 0.25mm to about 0.75 mm (para [0080]), which encompasses the claimed range of the elongate wire of 0.014” to 0.016” (or 0.35mm to 0.41mm) and it is obvious the diameter of the elongate member should be around the same size as or slightly smaller than the diameter of the distal member when contracted (Figs 14A-C) for the purpose of being sized to advance/contract within the catheter (144).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molaei such that the elongate wire had a diameter between 0.014" and 0.016" since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 4, wherein, when the distal member moves from the constrained configuration (Fig 14A) to at least one of the partially and fully expanded configurations (Fig 14B), at least a portion of each wire element expands into a deployed state in a direction away from the elongate wire (struts of each spherical segment 52, 134A, 56 radially expand away from elongate wire 140 extending along central longitudinal axis).  
	Regarding claim 6, wherein each of the plurality of wire elements comprises a shape memory alloy material (para [0066]).  
	Regarding claim 7, wherein each of the plurality of wire elements comprises a medical grade nitinol alloy (para [0066]).  
	Regarding claim 8, wherein, in the constrained configuration (Fig 14A), the distal member has a first diameter, and in the fully expanded configuration (Fig 14B), the distal member has a second diameter greater than the first diameter (para [0079; 0081-0082]).  
	Regarding claim 9, wherein the inner diameter of the lumen of the aspiration catheter body (144) is greater than the second diameter of the distal member when in the fully expanded configuration (Figs 14A-B).  
	Regarding claim 10, wherein the distal member (50) is detachable from the elongate wire (140) of the retrieval assembly (fully capable of being detached if enough force is applied or wire cutters are used).  Alternatively, the distal member is detached from the elongate member at least during manufacturing (Fig 1 showing distal member 50 without an elongate member).  
	Regarding claim 27, wherein the distal tip of the aspiration catheter, in conjunction with the distal member of the retrieval assembly, is configured to aspirate and collect between 30 percent and 100 percent of the clot or foreign material (aspiration and collection - para [0082]; fully capable of aspirating and collecting 30-100 percent of the clot depending on the size and type of the clot, the particular patient’s vasculature, and the technique of the user).  
	Regarding claim 28, wherein the distal tip of the aspiration catheter, in conjunction with the distal member of the retrieval assembly, is configured to aspirate and collect between 50 percent and percent of the clot or foreign material (aspiration and collection - para [0082]; fully capable of aspirating and collecting 30-100 percent of the clot depending on the size and type of the clot, the particular patient’s vasculature, and the technique of the user).  
	Regarding claim 29, wherein the clot or foreign material (142) is a thrombus, an embolus, or a combination thereof (para [0031, 0081]).

Claims 11-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Molaei (US 2014/0128905) as evidenced by Ferrera (US 2011/0319917), as applied to claim 1 above, further in view of Miller et al. (US 2012/0172798, hereinafter “Miller”).  
	Regarding claim 11, Molaei discloses the invention substantially as claimed as shown above, including an aspiration catheter (144; para [0082]).  However, Molaei fails to disclose a microcatheter for delivering the retrieval assembly and an outer aspiration catheter as claimed.  Miller discloses a similar system (Fig 2) for clot retrieval comprising a retrieval assembly (12, 20) comprising an elongate wire (12) and distal member (20), a microcatheter (8) comprising an elongate tubular member with a lumen having an inner diameter sized to receive the retrieval assembly (12, 20) when the distal member is in the restrained configuration, and an aspiration catheter (6) (para [0016-0018]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molaei such that the catheter (144) of Molaei was a microcatheter for delivering the retrieval assembly and the system further comprised a separate outer aspiration catheter, as taught by Miller, for the purpose of optimizing the aspiration of the system.
	Regarding claim 12, wherein the elongate wire (140) and the microcatheter (144) are coaxially moveable relative to one another (Figs 14A-C).
	Regarding claim 13, wherein, upon movement of the elongate wire (140) in a direction away from the proximal end and towards the distal end of the microcatheter body, at least a portion of the distal member is configured to be exposed from the microcatheter (144) and further transition from the constrained configuration to at least the partially expanded configuration (Figs 14A-B; para [0082]).
	Regarding claim 14, wherein, upon movement of the elongate wire (140) in a direction away from the distal end and towards the proximal end and of the microcatheter body (144), at least a portion of the distal member is configured to be drawn within the inner lumen of the microcatheter body and further transition from at least the partially expanded configuration to the constrained configuration (Figs 14B-C; para [0082]).  
	Regarding claim 15, wherein, upon movement of distal end of the microcatheter (144) in a direction away from the distal member and towards the elongate wire, at least a portion of the distal member is configured to be exposed from the microcatheter and further transition from the constrained configuration to at least the partially expanded configuration (Figs 14A-B; para [0082]).  
	Regarding claim 16, wherein, upon movement of distal end of the microcatheter (144) in a direction away from the elongate wire (140) and towards the distal member, at least a portion of the distal member is configured to be drawn into the inner lumen of the microcatheter body and further transition from at least the partially expanded configuration to the constrained configuration (Figs 14B-C; para [0082]).  
	Regarding claim 17, Miller teaches wherein the inner diameter of the aspiration catheter is sized to receive the microcatheter within and the microcatheter and aspiration catheter are coaxially moveable relative to one another (para [0016-0018]).  
	Regarding claim 18, Miller teaches the microcatheter and the retrieval assembly are configured to be received within the inner lumen of the aspiration catheter body when the distal member is in at least one of the partial and fully expanded configurations and in engagement with the clot or foreign body (para [0016-0018]) (fully capable of being withdrawn into the aspiration catheter).  
	Regarding claim 19, Molaei discloses the invention substantially as claimed as shown above, including an aspiration catheter (144; para [0082]).  However, Molaei fails to disclose the claimed support assembly.  Miller discloses a similar system (Fig 2) for clot retrieval comprising a retrieval assembly (12, 20) and an aspiration catheter (6) (para [0016]).  Miller teaches the aspiration catheter (6) has a body (40) comprising a support assembly (46) positioned along a length of the tubular body and in contact with a tubular wall of the tubular body (Fig 3), the support assembly configured to provide sufficient support and flexibility during catheter movement within the vessel and further provide support during removal of the clot or foreign material from within the vessel (para [0022-0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration catheter (144) of Molaei to include a support assembly, as taught by Miller, to increase the stiffness of the catheter at the proximal end and provide sufficient support while still providing a flexible distal end for traversing the vasculature.
	Regarding claim 20, the support assembly in the combination of Molaei and Miller is fully capable of supporting the inner lumen of the aspiration catheter against collapse upon application of the suction force thereto (para [0022-0024] of Miller).  
	Regarding claim 21, Miller discloses the support assembly for the aspiration catheter (6) in the embodiment of Figure 3 comprises a braid (para [0024]). However, in an alternative embodiment, Miller discloses a tube may be reinforced with a helical coil or a braid (para [(0034]). Therefore, since a helical coil and a braid have been shown to be art-recognized equivalents for reinforcing a tube before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the combination of Molaei and Miller by substituting the braided support assembly (46) for a support assembly comprising a helical coil.
	Regarding claim 22, Miller fails to disclose the material of the support assembly (46). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Molaei and Miller such that the helical coil reinforcing support comprised a nitinol alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 23, Molaei fails to disclose the outer diameter of the proximal end of the aspiration catheter is greater than the outer diameter of the distal end of the aspiration catheter. Miller discloses the proximal and distal ends of the aspiration catheter (6) body have first and second outer diameters, respectively, wherein the first outer diameter of the proximal end is greater than the second outer diameter of the distal end (para [0022] – catheter may have a tapered diameter). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molaei such that the aspiration catheter comprised a proximal end that has a greater outer diameter than a distal end thereof to create a tapered profile, as taught by Miller, to further increase the flexibility of the distal end for traversing the vasculature.
	Regarding claim 24, Miller discloses the aspiration catheter (6) has an outer diameter of about 0.078 inch and may be tapered (para [0022]), thus recognizing the diameter as a result effective variable. However, Miller fails to disclose the first and second diameters as claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molaei and Miller such that the first outer diameter of the proximal end is within the range of 0.073 in to 0.075 in and the second outer diameter of the distal end is within the range of from 0.069 in to 0.071 in, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 25, Molaei fails to disclose the inner diameter of the proximal end of the aspiration catheter is greater than the inner diameter of the distal end of the aspiration catheter. Miller discloses the proximal and distal ends of the aspiration catheter body have first and second inner diameters, respectively, wherein the first inner diameter of the proximal end is greater than the second inner diameter of the distal end (para [0022] - catheter may have a tapered diameter). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molaei such that the aspiration catheter comprised a proximal end that has a greater inner diameter than a distal end thereof to create a tapered profile, as taught by Miller, and further increase the flexibility of the distal end for traversing the vasculature. 
	Regarding claim 26, Miller discloses the aspiration catheter (6) has an inner diameter of about 0.060 inch and may be tapered (para [0022]), thus recognizing the diameter as a result effective variable. However, Miller fails to disclose the first and second diameters as claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molaei and Miller such that the first inner diameter of the proximal end is within the range of from 0.063 in to 0.065 in and the second inner diameter of the distal end is within the range of from 0.060 in to 0.062 in, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues Molaei operates in a collapsed state to an expanded state to engage and retrieve vascular debris and does not operate as partially deployed.  The Examiner respectfully disagrees.  Molaei teaches: “FIG. 14B shows a vascular intervention device 50 in a deployed or partially-deployed state. As shown in FIG. 14B, the distal segment 56 has been moved distally outside of the distal opening 150 of the catheter 144 and is now in an expanded state. A distal or proximal motion of the vascular intervention device 50 is generally initiated by a user who can controllably operate the device 50 at the proximal end (not shown) and may be accomplished by any number of means, for example, proximal motion of the catheter 144, distal motion of the device 50, or both.” (para [0082]).  A user is fully capable of operating the device and engaging and breaking up, or macerating, a clot in a partially deployed state, including the state shown in Fig 14B or the expansion state between that shown in Figs 14A-B.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Molaei teaches the same claimed structure and discloses the device may be repeatedly expanded and collapsed and thus is fully capable of engaging and macerating a clot as claimed.
Furthermore, as evidenced by Ferrera (US 2011/0319917), who teaches a similar device expandable through a clot – Figs 61A-C, a user is fully capable of macerating, or breaking up a clot, by expanding, collapsing, and re-expanding an expandable device within the clot.  “The device can then be resheathed and unsheathed one or more times to break up, or macerate, at least a portion of the clot.” – para [0131].
Applicant additionally argues Molaei teaches away from clot maceration (Molaei para [0002]).  The Examiner respectfully disagrees.  The cited paragraph of Molaei recites:
	[0002] Certain vascular devices are important for their intervening roles in patients with 	vascular debris in their vasculature. Some techniques for removing vascular debris 	utilize balloon catheters, aspiration catheters, and the like. These techniques may have 	safety (e.g., intimal lesions) and performance issues (e.g., use limited to certain 	arteries). Therefore, there is a need to provide additional systems and methods for 	removing vascular debris from a vasculature that are safe and overcome some of the 	existing performance issues.

Molaei does not teach away from breaking up, or macerating the clot.  Furthermore, a reference does not teach away if it merely expresses a general preference for an alternative from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771